This case was affirmed at a previous day of this term, and now comes before us on motion for rehearing. We have examined the same, but it presents no satisfactory reasons to our mind for granting it, the propositions insisted upon being the same heretofore considered by the court.
In connection with the motion for rehearing is an application to retax the costs of the court below. We have examined this motion, and it suggests that the court, in taxing the costs in the case in which appellant was convicted, also taxed costs which had accrued in a certain other case against appellant, pending in the same court, which had been dismissed. It also suggests that certain witnesses, to wit, S.D.A. Duncan and B.J. Kendrick, made out their accounts for more mileage and days than they were entitled to. The motion is not full or explicit enough to authorize us to go into an investigation of these matters. We hold, however, that no costs pertaining to the case which was dismissed against appellant should be made a charge against him in this case; and we also hold that no witness is entitled to mileage for more than one trip going and coming at any one term of court, and is entitled to his per diem only for the days on which he actually attended the court, including the time consumed in going and coming; and the clerk below will revise and retax the costs in this case in accordance with the views herein expressed. The motion for rehearing is overruled.
Motion overruled. *Page 641